              Case 2:18-cv-01846-JLR Document 53 Filed 12/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED SPECIALTY                             CASE NO. C18-1846JLR
            INSURANCE COMPANY,
11                                                       ORDER OF DISMISSAL
                                 Plaintiff,
12                 v.

13
            HOMELAND INSURANCE
14          COMPANY OF NEW YORK,

15            Defendant/Third-Party Plaintiff,
                   v.
16
            BUSH ROED & HITCHINGS, INC.,
17
                        Third-Party Defendant.
18

19          The court having been notified of the settlement of this matter (Not. (Dkt. # 51))

20   and it appearing that no issue remains for the court’s determination:

21          IT IS ORDERED that all claims in this action asserted as between Plaintiff United

22   Specialty Insurance Company and Defendant/Third-Party Plaintiff Homeland Insurance


     ORDER - 1
                Case 2:18-cv-01846-JLR Document 53 Filed 12/16/20 Page 2 of 2




 1   Company of New York (“Homeland”) are DISMISSED with prejudice and without costs

 2   to any party. The pending motions in limine (Dkt. # 47) is DENIED as moot. All claims

 3   between Homeland and Third-Party Defendant Bush Roed & Hitchings, Inc., remain

 4   pending.

 5          In the event settlement is not perfected, any party may move to reopen the case,

 6   provided such motion is filed within 60 days of the date of this order. Any trial date and

 7   pretrial dates previously set are hereby VACATED.

 8          Dated this 16th day of December, 2020.

 9

10                                                    A
                                                      JAMES L. ROBART
11
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
